ORDER The Office of Disciplinary Counsel asks this Court to place Respondent on interim suspension pursuant to Rule 17(b) of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR). Respondent consents to being placed on interim suspension. IT IS ORDERED that Respondent’s license to practice law in this state is suspended until further order of this Court. Respondent is hereby enjoined from taking any action regarding any trust, escrow, operating, and any other law office account(s) Respondent may maintain at any bank or other financial institution, including, but not limited to, making any withdrawal or transfer, or writing any check or other instrument on the account(s). Within fifteen (15) days of this order, Respondent shall serve and file the affidavit required by Rule 30, RLDE, Rule 413, SCACR. Should Respondent fail to timely file the required affidavit, Respondent may be held in civil and/or criminal contempt of this Court as provided by Rule 30, RLDE, Rule 413, SCACR. /s/ Donald W. Beatty, C. J. FOR THE COURT